PD-0773-15
                                            ND.1 31 6584R

                                                    Fli FD IN
flUSBDAPPELLANT-                        COURT OF CRIMINAL APPEALS
                                                         ,    „0,_              TRIAL    COURT      NO
u
                                                   JUN 26 201D                  1316584R

THE    STATE    OF       TEXAS,
                                               Abel Acosta, Clerk
        APPELLEE
                                                                                                    RECEIVED IH
                           PRO SE MOTION FOR EXTENSION OF TIME                                 COURT OF CRIft/ilNAL APPEALS
                         TO   FILE    PETITION     FOR       DISCRETION         REVIEW
                                                                                                      JUN 24 2015
        COMES       NOW the appellant in              the     above-styled and numbered cause
and respectfully moves this Honorable Court to extend the filing for
Petition for Discretionary Revieu in this cause and in sup%|3®SACQSfe7©(©fk
of    would    to    the      Court   the   foiling:

     1.   The style and number of this case in the Court of Appeals
is:AU5B0N 05B0RNE V. THE STATE OF TEXAS, Appeal No.07-13-00156-CR.

        2.      The style and number of the case in the trial court is: The
State of Texas V. Ausbon                    Osborne;     Cause        No.13165B4R;        from the        396TH
District       Court       of Tarrant        County    Texas.

        3.      The Appellant was convicted of the felony offense of Count
one (Aggravated Sexual Assault by Digital penetration).Count Two (Agg
ravated sexual Assault by use of Penis to Contact orPenerate Sexual
Organ) Count Three (Indecency with a Child)                                 Count Four (Injury to a
Child).                   . .                 •

        ft.         Judgment was entered on February 28, 2013 indictment before
this    Court.


        5.          The    conviction        was   affirmed          in   the   Court     of    Appeals    on;    May
29,    2015.

     6.    The deadline Tor filing the Appellant's                                       Petition for Discre
tionary Review in this cause is June 28 , 2015 .

        7.          An    extension     of time for           a period of         60     days is      requested
that would make the due                 date August 27 2015 (approximatly)                            Courts
authorization .


        8.          No prior request for an extention of time has been made (no)

     9.    The facts relied upon to show good cause for the requested
extension are, as follows:  The Appellant was represented by counsel
during the appeal of this case to the Court of Appeals.  After the con
viction was affirmed, the Appellant is currently filing for a attorney
to file a Petition for Discretionary Review before this Honorable Court.
The Appellant (Ausbon Osborne) suffers from severe Mental Health issuses
and is currently confined at the Hodge Unit (MROP) which stands for Men-
tall y. =• Retarded Offender Program in                      Rusk Texas.         Therefore,         additional
time is need for tne Appellant to either prepare and file the Petition
pro-sse or seek legal assistance in filing the petition.
      WHEREFORE, PREMISES CONSIDERED,   the   appellant respectfully requests
that this Honorable Court extend time   for   filing the Petition for Discre
tionary Revieu in this cause.

                                               Respectfully   submitted




                                                dcat-
                                               (Name)
                                     June   22,    2015


                                                               AUSBON       OSBORNE
                                                               #1 85381 7
                                                               HODGE       UNIT
                                                               279    FM    2972   W
                                                               RUSK,       TX 75785-3666




Dear   Clerk;

       Enclosed   is   aa   motion    before      this    Honorable    Court       consideration.
I would like to request if you could present my motion to the Court on
my behalf.  Thanl you for your kind assistance in regards to the matter
My current address is above for. mailing return service. Thank You



                                                               RESPECTFULLY            submitted




                                                               (Name)